36 So.3d 190 (2010)
David ZIMMERMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-5020.
District Court of Appeal of Florida, Second District.
June 11, 2010.
David Zimmerman, pro se.
VILLANTI, Judge.
David Zimmerman appeals an order denying in part and dismissing in part his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Because we do not have jurisdiction to review this nonfinal order, we dismiss this appeal. See Herron v. State, 34 So.3d 206 (Fla.2d DCA 2010). On remand, the postconviction court should enter a revised order allowing amendment within a reasonable time in accordance with Spera v. State, 971 So.2d 754, 761 (Fla.2007). If Zimmerman does not amend the motion within the specified time, the court should enter a final order disposing of all of Zimmerman's claims. If he does amend the motion, the court must consider the amendment in its final disposition.
Dismissed and remanded.
ALTENBERND and DAVIS, JJ., Concur.